Exhibit 99.1 News Release For Further Information Investor Relations:Derek Drysdale, (816) 854-4513, derek.drysdale@hrblock.com Media Relations: Gene King, (816) 854-4672, gene.king@hrblock.com H&R Block Reports Fiscal 2012 First Quarter Results · First quarter net loss from continuing operations of $0.57 per share includes charges of $0.20 per share · Adjusted non-GAAP net loss from continuing operations of $111.2 million, or $0.37 per share, compared to a loss of $110.8 million, or $0.35 per share in prior year · Total revenues down 2.5 percent to $267.6 million For Immediate Release: Sept. 1, 2011 KANSAS CITY, Mo. – H&R Block, Inc. (NYSE: HRB) today reported a net loss from continuing operations for the fiscalfirst quarter ended July 31, 2011, of $173.4 million, or $0.57 per share, compared to a loss of $127.6 million, or $0.40 per share in the prior year period.The company recorded after-tax charges of $62.2 million, or $0.20 per share, largely related to the pending sale of its RSM McGladrey (“RSM”) subsidiary.The adjusted net loss from continuing operations of $111.2 million was essentially flat to the prior year.The adjusted loss per share increased to $0.37 compared to a loss of $0.35 per share a year ago due to fewer shares outstanding.Total revenues fell 2.5 percent to $267.6 million due to declining revenues at RSM. “Our first quarter results were in-line with our expectations,” said Bill Cobb, H&R Block’s president and chief executive officer.“As we finalize our plans for next tax season, we are confident that we can continue driving organic growth in our core business by attracting and retaining more clients.” Tax Services First quarter Tax Services revenues of $91.4 million were essentially flat to the prior year.The segment’s pretax loss of $169.5 million improved by $5.1 million compared to the prior year.Results included a pretax litigation charge of $15.0 million in the current quarter, and a pretax severance charge of $16.8 million in the prior year. RSM McGladrey As previously announced, H&R Block signed a non-binding letter of intent to sell substantially all of the assets of RSM to McGladrey & Pullen, LLP (“M&P”).In connection with this sale, as well as the sale or closure of RSM’s remaining operations that are not part of this transaction, the segment recorded a non-cash pretax charge of $89.7 million in the first quarter. The sale of RSM is expected to close by calendar year end and is subject to a number of customary closing conditions, including the signing of a definitive agreement and finalization of M&P’s financing for the transaction. First quarter revenues fell 4.3 percent to $167.3 million.Due to the aforementioned charge, the pretax loss increased to $92.5 million compared to a loss of $0.4 million in the prior year. Corporate Corporate includes support department costs, such as finance and legal, as well as net interest margin and other gains/losses associated with H&R Block Bank’s mortgage portfolio. Corporate reported a pretax loss of $31.1 million for the first quarter ended July 31, 2011, compared to a loss of $32.3 million in the prior year. Discontinued Operations Sand Canyon Corporation (“SCC”), formerly known as Option One Mortgage Corporation, ceased originating mortgage loans in December 2007 and, in April 2008, sold its servicing assets and discontinued its remaining operations. SCC is a separate legal entity from H&R Block, Inc. At July 31, 2011, SCC had net assets of approximately $300 million, in addition to an accrual for representation and warranty liabilities of $125.8 million. New and reasserted claims for alleged breaches of representation and warranties in the principal amount of $35 million were received during the first quarter.SCC completed a review of claims of approximately $48 million during the quarter, with incurred losses totaling $0.5 million. At July 31, 2011, total claims of $66 million remain subject to review. Conference Call At 4:30 p.m. Eastern, the company will host a conference call for analysts, institutional investors and shareholders. To access the call, please dial the number below approximately five to 10 minutes prior to the scheduled starting time: U.S./Canada (877) 809-6980 or International (706) 634-7287 Conference ID: 90488283 The call will also be webcast in a listen-only format for the media and public. The link to the webcast can be accessed on the company's investor relations Web site at www.hrblock.com A replay of the call will be available beginning at 6:30 p.m. Eastern on September 1 and continuing until September 15, 2011, by dialing (855) 859-2056 (U.S./Canada) or (404) 537-3406 (International). The conference ID is 90488283. The webcast will be available for replay beginning on September 2. Forward Looking Statements This announcement may contain forward-looking statements, which are any statements that are not historical facts. These forward-looking statements, as well as the Company’s guidance, are based upon the Company’s current expectations and there can be no assurance that such expectations will prove to be correct. Because forward-looking statements involve risks and uncertainties and speak only as of the date on which they are made, the Company’s actual results could differ materially from these statements. These risks and uncertainties relate to, among other things, uncertainties regarding the Company’s ability to attract and retain clients; meet its prepared returns targets; uncertainties and potential contingent liabilities arising from our former mortgage loan origination and servicing business; uncertainties in the residential mortgage market and its impact on loan loss provisions; uncertainties pertaining to the commercial debt market; competitive factors; the Company’s effective income tax rate; litigation defense expenses and costs of judgments or settlements; uncertainties regarding the level of share repurchases; and changes in market, economic, political or regulatory conditions. Information concerning these risks and uncertainties is contained in Item1A of the Company’s 2011 annual report on Form10-K and in other filings by the Company with the Securities and Exchange Commission. The Company does not undertake any duty to update any forward-looking statements, whether as a result of new information, future events, or otherwise. About H&R Block H&R Block Inc. (NYSE: HRB) has prepared more than 575 million tax returns worldwide since 1955, making it the country’s largest tax services provider. In fiscal 2011, H&R Block had annual revenues of $3.8 billion and prepared more than 24.5 million tax returns worldwide, including Canada and Australia. Tax return preparation services are provided in company-owned and franchise retail tax offices by more than 100,000 professional tax preparers, and through H&R Block At Home™ digital products. H&R Block Bank provides affordable banking products and services, and RSM is a top provider of tax, accounting and wealth management services to mid-sized businesses. For more information, visit the H&R Block Online Press Center. # # # KEY OPERATING RESULTS Unaudited, amounts in thousands, except per share data Three months ended July 31, Revenues Income (loss) Tax Services $91,425 $91,645 Business Services 167,263 174,710 Corporate and Eliminations 8,946 8,119 $267,634 $274,474 Income tax benefit Net loss from continuing operations Net loss from discontinued operations Net loss Basic and diluted loss per share: Net loss from continuing operations Net loss from discontinued operations - Net loss Basic and diluted shares outstanding 305,491 319,690 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Basic earnings per share is computed using the two-class method and is based on the weighted average number of shares outstanding.The dilutive effect of potential common shares is included in diluted earnings per share, except in those periods with a loss from continuing operations. In August 2011, we signed a non-binding letter of intent to sell substantially all assets of RSM McGladrey Business Services, Inc (RSM) to McGladrey & Pullen LLP (M&P) and began an evaluation of strategic alternatives for RSM EquiCo, Inc. (RSM EquiCo). The RSM sale is dependent on, among other factors, the ability of M&P to raise financing for the purchase. We recorded a $99.7 million impairment of goodwill in the first quarter for reporting units in our Business Services segment based on these events. This loss was offset partially by the sale of an ancillary business within the Business Services segment during the quarter which resulted in a $9.9 million gain. On an after-tax basis, the net result of these events is a charge of $53.2 million, or $0.17 per share. These amounts related to the sale of RSM may fluctuate based on adjustments to the purchase price at closing as well as the additional realization of tax benefits related to the sale. CONDENSED CONSOLIDATED BALANCE SHEETS Amounts in thousands, except per share data July 31, April 30, 2011 2011 ASSETS Current assets: Cash and cash equivalents $1,012,709 $1,677,844 Cash and cash equivalents - restricted 44,402 48,383 Receivables, net 329,388 492,290 Prepaid expenses and other current assets 281,326 259,214 Total current assets 1,667,825 2,477,731 Mortgage loans held for investment, net 466,663 485,008 Property and equipment, net 295,220 307,320 Intangible assets, net 360,035 367,919 Goodwill 742,611 846,245 Other assets 775,698 723,738 Total assets $4,308,052 $5,207,961 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Customer banking deposits $666,268 $852,220 Accounts payable, accrued expenses and other current liabilities 522,130 618,070 Accrued salaries, wages and payroll taxes 83,257 257,038 Accrued income taxes 275,639 458,910 Current portion of long-term debt 30,940 3,437 Federal Home Loan Bank borrowings 25,000 25,000 Total current liabilities 1,603,234 2,214,675 Long-term debt 1,019,431 1,049,754 Other noncurrent liabilities 451,510 493,958 Total liabilities 3,074,175 3,758,387 Stockholders' equity: Common stock, no par, stated value $.01 per share 4,124 4,124 Additional paid-in capital 808,668 812,666 Accumulated other comprehensive income 12,692 11,233 Retained earnings 2,437,011 2,658,103 Less treasury shares, at cost Total stockholders' equity 1,233,877 1,449,574 Total liabilities and stockholders' equity $4,308,052 $5,207,961 CONDENSED CONSOLIDATED INCOME STATEMENTS Unaudited, amounts in thousands, except per share data Three months ended July 31, 2011 2010 Revenues: Service revenues $240,563 $247,419 Product and other revenues 16,638 16,753 Interest income 10,433 10,302 267,634 274,474 Expenses: Cost of revenues: Compensation and benefits 160,255 168,047 Occupancy and equipment 94,045 94,702 Depreciation and amortization of property and equipment 21,048 23,065 Provision for bad debt and loan losses 8,823 10,049 Interest 23,301 22,962 Other expenses 49,528 49,191 357,000 368,016 Impairment of goodwill 99,697 - Selling, general and administrative 108,166 117,029 564,863 485,045 Operating loss Other income, net 4,087 3,254 Loss from continuing operations before tax benefit Income tax benefit Net loss from continuing operations Net loss from discontinued operations Net loss Basic and diluted loss per share: Net loss from continuing operations Net loss from discontinued operations - Net loss Basic and diluted shares outstanding 305,491 319,690 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited, amounts in thousands Three months ended July 31, 2011 2010 Net cash used in operating activities Cash flows from investing activities: Purchases of available-for-sale securities - Principal payments on mortgage loans held for investment, net 11,192 17,618 Purchases of property and equipment Payments made for business acquisitions, net of cash acquired Proceeds from sales of businesses, net 21,230 26,387 Franchise loans: Loans funded Payments received 5,320 6,724 Other, net 18,167 18,848 Net cash used in investing activities Cash flows from financing activities: Customer banking deposits, net Dividends paid Repurchase of common stock, including shares surrendered Proceeds from exercise of stock options 1,762 1,500 Other, net Net cash used in financing activities Effects of exchange rates on cash 962 Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of the period 1,677,844 1,804,045 Cash and cash equivalents at end of the period $1,012,709 $1,098,610 Supplementary cash flow data: Income taxes paid, net of refunds received $99,357 $64,651 Interest paid on borrowings 37,634 27,265 Interest paid on deposits 1,820 1,915 Transfers of foreclosed loans to other assets 1,573 6,527 NON-GAAP RECONCILIATION Unaudited, amounts in thousands We report our financial results in accordance with generally accepted accounting principles (GAAP). However, we believe certain non-GAAP performance measures and ratios used in managing the business may provide additional meaningful comparisons between current year results and prior periods. Reconciliations to GAAP financial measures are provided below. These non-GAAP financial measures should be viewed in addition to, not as an alternative for, our reported GAAP results. Three months ended July 31, 2011 2010 After-tax Per share After-tax Per share Net loss from continuing operations - as reported Add back (net of tax): Goodwill impairment 59.2 0.19 - - Gains on sales of businesses - - Loss contingencies - litigation 9.0 0.03 - - Severance - - 16.8 0.05 62.2 0.20 16.8 0.05 Net loss from continuing operations - as adjusted Basic and diluted shares 305.5 319.7
